


Exhibit 10.1
RELEASE OF CLAIMS
This Release of Claims is entered into by and between CIBER, Inc., a Delaware
corporation (the "Company"), and David Peterschmidt ("Executive"). It is entered
into pursuant to the terms of an Employment Agreement between Executive and
Company dated March 25, 2014 (the "Agreement") in order to resolve amicably all
matters between Executive and the Company concerning the Agreement and the
benefits payable to Executive upon the end of Executive's employment with the
Company.
1.Definitions. Capitalized terms used in this Release Agreement and not defined
herein shall have the meaning provided in the Agreement.
2.Termination of Employment. Effective June 12, 2014, the Board of Directors of
the Company accepted Executive’s resignation, Executive's employment with the
Company has ceased, and Executive is eligible for the benefits provided in this
release, subject to Executive’s execution and non-revocation of this release.
For the purpose of this release, June 12, 2014, is Executive’s “Termination
Date” and the date on which the seven day revocation period expires, as provided
by Section 14 below, shall be the “Release Effective Date.”
3.Payment of Compensation. On the Company’s next regularly scheduled payroll
payment after the Release Effective Date, Executive shall be paid all earned,
unpaid salary through Executive’s Termination Date, the short-term incentive
payment earned through the through the Termination Date for the second quarter
of 2014 (to be paid when such payments are normally made for that period), along
with any reasonable and necessary business expenses incurred by Executive in
connection with Executive’s duties to Executive’s Termination Date, so long as
such business expenses are timely submitted and approved consistent with Company
policy.
4.Continued Consulting Period. Executive shall provide services as a consultant
to the Company through June 12, 2015. During this period Executive will be
expected to provide services as requested in consideration for payment of
$59,167 per month, payable monthly.
5.Additional Benefits. Executive and his spouse shall receive health and dental
benefits for 24 months after the Release Effective Date (whether via the
Company’s payment of COBRA premiums for such period or the payment by the
Company of premiums for individual coverage for the Executive and his spouse).
In addition, the Company shall reimburse the Executive for reasonable expenses
actually incurred by the Executive to move personal effects from Colorado to
California and for the Closing Costs related to the sale of the Executive’s
Colorado residence. The Company shall pay the cost of renewing Executive’s
status as a Global Services member on United Airlines for two years after the
Termination Date.

1



--------------------------------------------------------------------------------




6.Equity Awards. On the 3rd day following the Release Effective Date (or on the
next business day, if the 3rd day is a weekend day or a holiday), vesting of all
of Executive’s outstanding equity awards will be accelerated. Once vested, all
option awards must be exercised by the earlier of the 18 month anniversary of
the Termination Date and the expiration date of the option.
7.Forfeiture of Benefits. Executive agrees and acknowledges that if Executive
fails to comply with his obligations under Sections 6 through Section 8 of the
Agreement, Executive shall (a) to the extent such amounts are paid, vested or
distributed, (i) forfeit outstanding equity awards, (ii) transfer the shares
underlying equity awards that were accelerated and settled in shares to the
Company for no consideration, and (iii) repay the after-tax amount of any equity
awards that were accelerated and settled in cash or sold; and (b) forfeit any
remaining unpaid consulting payments provided under Section 4 of this release.
8.Return of Materials. On Executive’s Termination Date, Executive will
personally and promptly return to a Company representative all equipment,
documents, records, notebooks, disks, or other materials, including all copies,
in Executive’s possession or control that contain Confidential Information of
Company or Company’s clients or any other information concerning Company, its
products, services, or customers, whether prepared by Executive or others.
Executive understands and agrees that compliance with this paragraph may require
that data be removed from Executive's personal electronic devices. Consequently,
upon reasonable prior notice, Executive agrees to permit the qualified personnel
of Company and/or its contractors access to such devices for that purpose.
9.Nondisparagement Agreement. Executive agrees not to make any communications or
engage in any conduct that is or can reasonably be construed to be disparaging
of the Company, its officers, directors, employees, agents, stockholders,
products, or services. The Company agrees not to make any communications or
engage in any conduct that is or can reasonably be construed to be disparaging
of Executive.
10.Release. Executive (for himself, his agents, heirs, successors, assigns,
executors, and/or administrators) does hereby and forever release and discharge
the Company and its past and present parent, subsidiary and affiliated
corporations, divisions or other related entities, as well as the successors,
shareholders, officers, directors, heirs, predecessors, assigns, agents,
employees, attorneys and representatives of each of them, past or present from
any and all causes of action, actions, judgments, liens, debts, contracts,
indebtedness, damages, losses, claims, liabilities, rights, interests and
demands of whatsoever kind or character, known or unknown, suspected to exist or
not suspected to exist, anticipated or not anticipated, whether or not
heretofore brought before any state or federal court or before any state or
federal agency or other governmental entity, which Executive has or may have
against any released person or entity by

2



--------------------------------------------------------------------------------




reason of any and all acts, omissions, events or facts occurring or existing
prior to the date hereof, including, without limitation, all claims attributable
to the employment of Executive, all claims attributable to the termination. of
that employment, and all claims arising under any federal, state or other
governmental statute, regulation or ordinance or common law, such as, for
example and without limitation, Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
which prohibits discrimination on the basis of age over 40, and wrongful
termination claims, excepting only those obligations expressly recited to be
performed hereunder and any rights to indemnification, advancement of expenses,
or insurance to which Executive is entitled under the Agreement, the Company's
Certificate of Incorporation, Bylaws or otherwise.
    


In light of the intention of Executive (for himself, his agents, heirs,
successors, assigns, executors and/or administrators) that this release extend
to any and all claims of whatsoever kind or character, known or unknown,
Executive expressly waives any and all rights granted by California Civil Code
Section 1542 or any other analogous federal or state law or regulation. Section
1542 reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
prevent Executive from filing a charge with, or participating in any proceeding
or investigation by, the Equal Employment Opportunity Commission or affiliated
state agency. However, Executive acknowledges that, in accordance with this
Release, he has no right to recover any monies on behalf of himself, his agents,
heirs, successors, assigns, executors and/or administrators in connection with,
or as a result of, such charge, investigation, or proceeding.
11.No Actions Pending. Executive and the Company agree that neither party has
filed, nor will either party file in the future, any claims, actions or lawsuits
against any of the Releases relating to Executive's employment with the Company,
or the termination thereof, except as contemplated hereby.
12.No Admissions. Nothing contained herein shall be construed as an admission of
wrongdoing or liability by either party hereto.

3



--------------------------------------------------------------------------------




13.Entire Agreement; Miscellaneous. This Agreement constitutes a single
integrated contract expressing the entire agreement of the parties with respect
to the subject matter specifically addressed herein and supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof. There are no other agreements, written or oral, express
or implied, between the parties hereto, concerning the subject matter hereof,
except as set forth herein. This Agreement may be amended or modified only by an
agreement in writing, and it shall be interpreted and enforced according to the
laws of the State of Colorado. Should any of the provisions of the Agreement be
determined to be invalid by a court of competent jurisdiction, it is agreed that
this shall not affect the enforceability of the other provisions herein.
14.Waiting Period and Right of Revocation. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE
IS AWARE AND IS HEREBY ADVISED THAT EXECUTIVE HAS THE RIGHT TO CONSIDER THIS
AGREEMENT FOR TWENTY-ONE DAYS BEFORE SIGNING IT, ALTHOUGH EXECUTIVE IS NOT
REQUIRED TO WAIT THE ENTIRE TWENTY-ONE DAY PERIOD; AND THAT IF EXECUTIVE SIGNS
THIS AGREEMENT PRIOR TO THE EXPIRATION OF TWENTY-ONE DAYS, EXECUTIVE WAIVES THIS
RIGHT FREELY AND VOLUNTARILY. EXECUTIVE ALSO ACKNOWLEDGES THAT EXECUTIVE IS
AWARE AND IS HEREBY ADVISED OF EXECUTIVE'S RIGHT TO REVOKE THIS AGREEMENT FOR A
PERIOD OF SEVEN DAYS FOLLOWING THE SIGNING OF THIS AGREEMENT AND THAT IT SHALL
NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED. TO
REVOKE THIS AGREEMENT, EXECUTIVE MUST NOTIFY THE COMPANY IN WRITING WITHIN SEVEN
DAYS OF SIGNING IT.
15.Attorney Advice. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE IS AWARE OF
EXECUTIVE'S RIGHT TO CONSULT AN ATTORNEY, THAT EXECUTIVE HAS BEEN ADVISED TO
CONSULT WITH AN ATTORNEY, AND THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT
WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS AGREEMENT.




16.Understanding of Agreement. Executive states that Executive has carefully
read this Agreement, that Executive fully understands its final and binding
effect, that the only promises made to Executive to sign this Agreement are
those stated above, and that Executive is signing this Agreement voluntarily.


                    



4



--------------------------------------------------------------------------------




Executive:


/s/ David Peterschmidt        
David Peterschmidt




Ciber, Inc.:


By:     /s/ M. Sean Radcliffe        
    
M. Sean Radcliffe        
Name
SVP & General Counsel    
Title











5

